[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                  No. 05-15417               January 27, 2006
                              Non-Argument Calendar       THOMAS K. KAHN
                                                                CLERK


                    D. C. Docket No. 04-00838-CV-JEC1

TIFFANY WILLIAMS,
a minor by her next friend,
PRISCILLA S. WILLIAMS,
                                                          Plaintiffs-Appellants,

                                      versus

STACY REED,
MARY JENKINS,
AWALDI ELLIOT,
MONTAQUE JACKSON,
MARION JACKSON, et al.,

                                                         Defendants-Appellees,

MARY ANN JACKSON,
JAMES JACKSON,

                                                                  Defendants.


                 Appeal from the United States District Court
                   for the Northern District of Georgia


                                (January 27, 2006)
Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      In an order entered on August 30, 2005, the district court granted summary

judgment in favor of appellees Marion Jackson and John Hammonds and

dismissed Appellant’s claim against Montaque Jackson because Appellant had

abandoned her claim against him. Appellant now challenges those rulings.

      The district court’s August 30 order constitutes a proper application of the

controlling law to the material facts in this case. We therefore affirm the court’s

judgment.

      AFFIRMED.




                                          2